GLADIS, Judge
(concurring in the result):
I concur in the result reached by the majority because I find, for the reasons set forth below, that, contrary to the contentions of the accused, the specifications meet the pleading requirements of United States v. Alef, 3 M.J. 414 (C.M.A.1977). In addition, insofar as the attempts to remold the military justice system are contrary to and undermine the clearly expressed intent of Congress, acting pursuant to its constitutional authority, I join my brothers in condemning those attempts.

Sufficiency of the Specifications

A general court-martial with officer members convicted the accused, in accordance with his pleas, of larceny in violation of Article 121, Uniform Code of Military Justice, 10 U.S.C. § 921, and, contrary to his pleas, of two unauthorized absences in violation of Article 86, UCMJ, 10 U.S.C. § 886. The convening authority approved the sentence, which consists of a bad-conduct discharge, confinement at hard labor for 2 years, and total forfeitures.
Among other things, the accused contends on appeal that the Government failed to demonstrate affirmatively, through the sworn charges, the jurisdictional basis for trial of the accused and his offenses. See United States v. Alef, supra. I cannot agree. The unauthorized absence specifications in this ease allege that the accused, a private in the U. S. Marine Corps, absented himself from his named unit on or about the dates specified until the dates specified. The larceny specification alleges that the accused, a private in the U. S. Marine Corps,1 did at Marine Corps Base, Camp Lejeune, North Carolina, steal a specified amount from a named victim on a specified date. United States v. Alef, supra, requires that the Government affirmatively demonstrate through sworn charges/indictment the jurisdictional basis for trial of the accused and his offenses. An indictment is sufficient if the necessary facts appear in any form or by fair construction can be found within the terms of the specifications. Cf. United States v. Sell, 3 U.S.C.M.A. 202, 206, 11 C.M.R. 202, 206 (1953). I recognize, as observed by Senior Judge Dunbar, that Alef has engendered confusion throughout the military legal community as to its meaning and extent. See United States v. Blake, 6 M.J. 690 (N.C.M.R.1978). Nevertheless, the specifications in this case satisfy the Alef pleading requirements. A specification setting forth the rank or rating and military unit of the accused, and stating that he is in the U. S. Marine Corps or Navy, is sufficient to allege jurisdiction over the person of the accused.2 Such a specification alleges by fair implication that the accused has been properly enlisted and is on active duty. A specification stating that the accused committed an offense on a military base is sufficient to allege subject-matter jurisdiction.3 See Relford v. Commandant, 401 U.S. 355, 91 S.Ct. 649, 28 L.Ed.2d 102 (1971) (An offense committed by a service member on post is service connected and subject to court-martial jurisdiction).
A specification alleging unauthorized absence or a purely military offense pleads *814subject matter jurisdiction by fair implication. Thus, the specifications in this case demonstrate the jurisdictional basis for the trial of the accused and his offenses. The remaining assignments of error also lack merit. Therefore, I concur in the result.

Revision of the Military Justice System

I join the majority in criticizing improper and ill-considered attempts to remold the military justice system in the civilian image. In my opinion, however, the majority’s attack on civilian legal procedures and values is too broad. We must not reject those values which are legitimately a part of the existing system. Our unique military justice system is the product of a blend of civilian legal and military values and procedures melded to achieve a delicate balance between the need for a strong and well-disciplined military organization and the rights of its individual members. Military justice has moved toward a closer approximation of the procedures and assimilation of the values of civilian criminal legal systems for more than half a century. Cooke, The U. S. Court of Military Appeals, 1975-1977: Judicializing the Military Justice System, 76 Mil.L.Rev. 43, 45 (1977). See Sherman, The Civilianization of Military Law, 22 Maine L.Rev. 3 (1970). In the exercise of its constitutional authority to make rules for the Government of the land and naval forces, in enacting the Uniform Code of Military Justice and the Military Justice Act of 1968, Congress has included certain civilian legal values and procedures in the military justice system and rejected others. See Sherman, supra at 31-59. Congress has recognized the requirement of civilian society for a strong and well-disciplined military organization to protect and defend it and has carefully balanced this need against the rights of the individual member of the Armed Forces. Congress gave the President the power to prescribe procedural rules and cast the commander in an important role. It fashioned a unique system of military justice which incorporates some, but not all, facets of the civilian system. It also gave the individual rights unknown in the civilian system. See Moyer, Procedural Rights of the Military Accused: Advantages Over a Civilian Defendant, 22 Maine L.Rev. 105 (1970). Attempts to improve military justice by adopting civilian procedures rejected by Congress upset the delicate balance Congress has achieved between the requirement for a strong military organization and the rights of its individual members. Disregard for the constitutional enactments of Congress breeds contempt for the rule of law. Congress intended and provided that the President promulgate procedural rules, Article 36, Uniform Code of Military Justice. It did not authorize the Court of Military Appeals to amend the Uniform Code of Military Justice or the procedural rules promulgated by the President by adopting new procedures considered by the Court to better approximate civilian values and to be an improvement upon the existing military justice system. The Court of Military Appeals plays an important role in the system. As the Supreme Court noted:
The military is “a specialized society separate from civilian society” with “laws and traditions of its own [developed] during its long history.” Parker v. Levy, 417 U.S. [733], at 743, 94 S.Ct. [2547] at 2555 [41 L.Ed.2d 439.] Moreover, “it is the primary business of armies and navies to fight or be ready to fight wars should the occasion arise,” Toth v. Quarles, 350 U.S. 11, 17, 76 S.Ct. 1, 5, 100 L.Ed. 8 (1955). To prepare for and perform its vital role, the military must insist upon a respect for duty and a discipline without counterpart in civilian life. The laws and traditions governing that discipline have a long history; but they are founded on unique military exigencies as powerful now as in the past. Their contemporary vitality repeatedly has been recognized by Congress.
In enacting the Code, Congress attempted to balance these military necessities against the equally significant interest of ensuring fairness to servicemen charged with military offenses, and to formulate a mechanism by which these often competing interests can be [420 *815U.S. 758] adjusted. As a result, Congress created an integrated system of military courts and review procedures, a critical element of which is the Court of Military Appeals consisting of civilian judges “completely removed from all military influence or persuasion,” who would gain over time thorough familiarity with military problems. See Noyd v. Bond, 395 U.S. [683], at 694-695, 89 S.Ct. [1876], at 1882-1883 [23 L.Ed.2d 631],
Schlesinger v. Councilman, 420 U.S. 738, 757-58, 95 S.Ct. 1300, 1313, 43 L.Ed.2d 591, 608-9 (1975).
But Congress provided that the Court of Military Appeals recommend amendments to the Uniform Code of Military Justice, not that the Court amend the Code. Article 67g, UCMJ, 10 U.S.C. § 867(g). The rightful roles of the President and the commander cannot be ignored without upsetting the balance achieved by Congress. Each participant in the system must work to effectuate the intent of Congress, not to thwart it and undermine the system by ignoring the Congressional mandate. The Court of Military Appeals is ill-equipped for, and inept at, legislating. This is amply illustrated by the confusion and uncertainty engendered by the Alef decision. Patchwork rules extracted from three-opinion decisions are no substitute for comprehensive procedural rules carefully considered and properly staffed before promulgation. See e. g. United States v. Ezell, 6 M.J. 307 (C.M.A.1979); United States v. Heard, 3 M.J. 14 (C.M.A.1977); United States v. Thomas, 1 M.J. 397 (C.M.A.1976).
Therefore, I join the majority in urging the military High Court to reconsider the decisions which upset the delicate balance struck by Congress between the requirement for a strong military organization and the rights of the individual service member.

. The unit of the accused is also alleged.


. Accord United States v. Moran, No. 78 1374 (N.C.M.R 13 March 1979) (unpublished).


. An allegation of an off-base situs is not, standing alone, sufficient to meet the requirement of Alef to plead subject-matter jurisdiction.